Title: To James Madison from John Dawson, 13 April 1790
From: Dawson, John
To: Madison, James


Dear Sir!Fredksburg April 13. 90
Accept my thanks for your letter of the 20th. uto. which I have recievd.
By the death of our very worthy friend Colo Grayson it became the duty of the Executive to appoint some person to fill the vacancy in the Senate. Application was made to Mr. Henry and on his refusal to serve Colo Mason was unanimously appointed—he also declind and then Mr. John Walker was chosen—who I presume will be in New York before you recieve this, as he passd this place two or three days ago. Whether this appointment will be confirmd by the legislature I leave you to determine, but I find it generally disapprovd of by those whom I have seen. Willis is again elected for this county with Mr. F. Thornton junr.—Buchanan & Daniel for Stafford—Taliaferro & Ben: Johnston for K. George—Wilkenson & Selden for Henrico, & New & U [p] shaw for Caroline.
We have no account of the final determination of Congress on the assumption of the state debts. The plan is universally reprobated in this state, & shoud it be adopted I expect it will draw some very spirited Resolutions from the next assembly, as it is thought a wanton interferrence of Congress and an attempt to hasten a consolidation. Colo Blands vote has raisd an opposition to him in his district which I am told will succeed.
St. George Tucker & Mr. Jones set out on the 9h: on their western circuit. They are to visit Morgan town & Winchester. You have, no doubt, heard of the death of young Richie & the acquital of Glassell. With much respect & esteem, Your friend & Sert
J Dawson
